DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending in this action.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13 and 20, drawn to a system and method comprising: constructing a database by receiving store information of the plurality of stores and product information of the products of the stores from servers associated with the stores; receiving the store information of the stores from the servers associated with the stores, generating a store index document including search words corresponding to the stores for searching for each of the stores, and storing the generated index document on the database; receiving the product information of the products of the stores from the servers associated with the stores, generating a product index document including search words corresponding to the products of the stores for searching for each of the products of the stores, and storing the generated product index document on the database; generating keyword comprehensive information about one or more of the stores which register one or more keywords, generating a keyword index document including the one or more keywords registered to the one or more of the stores, and storing the generated keyword index document on the database; receiving, by a user terminal, a search word input from a user; and searching the keyword index document, stored on the database, for the received search word to find one or more keywords corresponding to the received search word and providing the user terminal with an interface for outputting a store search result for one or more products corresponding to the found one or more keywords corresponding to the received search word, classified in class 705, subclass 26.1.
II.	Claims 14-19, drawn to a method comprising: receiving a search word input by the user; transmitting the search word to the meta shopping mall server; receiving, from the meta shopping mall server, product information on one or more products, which are in the meta shopping mall, corresponding to the search word and controlling a display to display an interface for outputting a search result for the one or more products corresponding to the search word on a first area of the display; receiving, from the meta shopping mall server, store information about one or more stores corresponding to the search word among stores registered on the meta shopping mall and controlling the display to display an interface for outputting a search result for the one or more stores corresponding to the search word on a second area of the display; and receiving, from the metal shopping mall server, store information about other stores not corresponding to the search word among the stores registered on the meta shopping mall and product information about one or more products corresponding to the search word among products of the other stores not corresponding to the search word and controlling the display to display, on the second area of the display, an interface for outputting a store search result by listing information about the one or more products corresponding to the search word according to categories of the stores, classified in class 705, subclass 26.1.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products and processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, functions and effects.  Invention I is directed searching the keyword index document, stored on the database, for the received search word to find one or more keywords corresponding to the received search word and providing the user terminal with an interface for outputting a store search result for one or more products corresponding to the found one or more keywords corresponding to the received search word, whereas invention II is directed to receiving, from the metal shopping mall server, store information about other stores not corresponding to the search word among the stores registered on the meta shopping mall and product information about one or more products corresponding to the search word among products of the other stores not corresponding to the search word and controlling the display to display, on the second area of the display, an interface for outputting a store search result by listing information about the one or more products corresponding to the search word according to categories of the stores, none of which is required by invention I.

Because these inventions are independent or distinct (despite being classified into the same class/subclass) for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), have acquired a separate status in the art due to their recognized divergent subject matter, and/or have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper. 


Conclusion
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625